            Case 1:09-cv-07082-ER Document 93 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL ANDERSON,

                            Plaintiff,

                     – against –
                                                                        ORDER
THE CITY OF MOUNT VERNON, and                                      09 Civ. 7082 (ER)
POLICE OFFICER SEAN BLUTE,
Individually and in his Official Capacity as a City
of Mount Vernon Police Officer,

                            Defendants.


RAMOS, D.J.:


         Plaintiﬀ Michael Anderson ﬁled an amended civil rights complaint against the City of Mt.

Vernon and Police Oﬃcer Sean Blute on December 16, 2011 alleging violation of 42 U.S.C. §§

1983, 1988, the Fourth and Fourteenth Amendments, and various state law claims. Doc. 20.

Following a pretrial conference on May 6, 2020, the parties were referred to Magistrate Judge

Paul E. Davison for a settlement conference. Doc. 90. At the settlement conference held on May

29, 2020 before Magistrate Judge Davison, the parties did not settle.

         Accordingly, the parties are directed to appear telephonically before this Court on June

26, 2020 at 11 AM. �e parties shall use the following conference call information: (877) 411-

9748; Access Code: 3029857.

It is SO ORDERED.


Dated:    June 1, 2020
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
